 

Exhibit 10.1

 

 

February 24, 2003

 

 

Eva Sage-Gavin

 

 

Dear Eva,

 

It is our pleasure to offer you a position at Gap Inc. We’re a company driven by
passion, innovation and a focus on quality—the same characteristics we look for
in our employees. You reflect those values and we are confident that you will
find rewarding opportunities with us.

 

This letter confirms our offer to you to join Gap Inc. as Executive Vice
President, Human Resources. In this position you will report to Paul Pressler,
Chief Executive Officer (“CEO”). This offer is contingent upon approval by the
Compensation and Management Development Committee of our Board of Directors, and
successful completion of a background screen and reference check.

 

Salary.    Your annual salary will be $475,000 payable every two weeks. You are
scheduled to receive a performance and compensation review in April 2004 based
on your time in the position.

 

Initial Bonus.    In addition to your salary, you will receive an initial bonus
of $300,000 within the first thirty days of your employment. This will be
processed as supplemental income and is subject to supplemental taxes. In the
event that you voluntarily terminate your employment with Gap Inc. for any
reason within one year of your first day of employment, you agree to repay to
Gap Inc. the full bonus amount of $300,000 within thirty days of your last day
of employment.

 

MICAP Bonus.    Based on your position as Executive Vice President, Human
Resources you will participate in the Executive Management Incentive Cash Award
Program (MICAP). Your eligibility will continue so long as you remain an
executive of the Company. MICAP provides cash incentives as a reward for
achieving company and individual goals. You are eligible to receive a target
bonus of 65% and up to a maximum bonus of 130% of your base salary. For fiscal
year 2003 (February 2003-January 2004), your annual bonus target will be split
into two payout opportunities based on six-month performance cycles. For the
first bonus cycle (first and second quarters 2003), your target bonus payout
opportunity is 40% of your annual target and will be payable in the third
quarter on a prorated basis, based on your start date. For the second cycle
(third and fourth quarters 2003), the target payout opportunity is 60% of your
annual target and will be payable in April 2004. Your MICAP bonus for fiscal
year 2003 is based on time in position, divisional or country assignment and
base salary and/or incentive target and will be paid out provided you are
actively employed by Gap Inc. on the day the award is distributed and goals are
met.



--------------------------------------------------------------------------------

 

Stock Options

 

a.    Fair Market Option Grant.    Subject to approval by the Compensation and
Management Development Committee of the Board of Directors and the provisions of
the Company’s stock option plan, you will be granted options to purchase 200,000
shares of Gap Inc. common stock on the date when the options are approved by the
Compensation and Management Development Committee of the Board of Directors or
on the first day of employment, whichever is later (the “date of grant”). The
option price shall be determined by the fair market value of the stock on the
date of grant. These options will become 100% vested and exercisable as shown in
the schedule below, provided you are employed with Gap Inc. on the vesting
dates. These options must be exercised within ten years from the date of grant
or within three months of your employment termination, whichever is earlier, or
you will lose your right to do so.

 

Option to purchase 50,000 shares vesting one year from date of grant

Option to purchase 50,000 shares vesting two years from the date of grant

Option to purchase 50,000 shares vesting three years from date of grant

Option to purchase 50,000 shares vesting four years from date of grant

 

b.    Discounted Option Grant.    Subject to approval by the Compensation and
Management Development Committee of the Board of Directors and the provisions of
the Company’s stock option plan, you will be granted options to purchase 50,000
shares of Gap Inc. common stock on the date when the options are approved by the
Compensation and Management Development Committee of the Board of Directors or
on the first day of employment, whichever is later (the “date of grant”). The
option price will be discounted 50% from the fair market value of the stock on
the date of grant. These options will become vested and exercisable as shown in
the schedule below, provided you are employed with Gap Inc. on the vesting date.
These options must be exercised within ten years from the date of grant or
within three months of your employment termination, whichever is earlier, or you
will lose your right to do so.

 

Option to purchase 12,500 shares vesting one year from date of grant

Option to purchase 12,500 shares vesting two years from the date of grant

Option to purchase 12,500 shares vesting three years from date of grant

Option to purchase 12,500 shares vesting four years from date of grant

 

Financial Planning Assistance.    We provide you with two choices to help you
achieve your financial goals. You have the option of one on one financial
counseling through our partnership with the AYCO Company. The first year of
counseling will be 100% company paid. Each year thereafter, Gap Inc. will pay
50% of the expense. As another option, Gap offers a reimbursement of $5,000
annually to be used with a financial planner of your choice.

 

Benefits.    Gap Inc. offers a competitive benefits package designed to help you
stay healthy, assist in securing your financial future and manage your work and
personal life. In addition to medical, dental, vision, life and income
protection, you are eligible for Gap Inc.’s LifeStyle Benefits that include an
Employee Assistance Program and tuition reimbursement. Gap Inc. also offers an
Employee Stock Purchase Plan, a 401(k) plan with a generous dollar for dollar
company match up to four percent of your salary (limited as provided in the
plan), and employee discounts toward merchandise you purchase in our stores as
gifts, or for yourself and your eligible dependents. You will be eligible for
thirty days of Paid Time Off (“PTO”) on an annual basis in addition to seven
Company-paid holidays. PTO accrues each pay period based on regular hours paid,
and can be used for vacation, illness or personal business. Please refer to the
Company’s benefits booklet for more information on our extensive benefits
package.



--------------------------------------------------------------------------------

 

Income Continuation.    In the event that Gap Inc. terminates your employment
involuntarily without cause before your third anniversary of employment, the
Company will continue to make bi-weekly payments to you based on your then
current base salary (“Income Continuation”), according to the following schedule
beginning on the day after your last active day of employment:

 

  a.   If your employment is terminated before your first anniversary of
employment, you will receive Income Continuation for 24 months;

 

  b.   If your employment is terminated upon or after your first anniversary but
before your second anniversary of employment, you will receive Income
Continuation for 18 months;

 

  c.   If your employment is terminated upon or after your second anniversary
but before your third anniversary of employment, you will receive Income
Continuation for 12 months;

 

  d.   If your employment is terminated for any reason upon or after your third
anniversary of your first day of employment, you will not be entitled to any
Income Continuation under this agreement.

 

Prior to and as a condition of receiving the Income Continuation described
above, you must execute a full release of all claims arising out of your
employment and termination of employment with Gap Inc. During the Income
Continuation period, you agree to be reasonably available to the Company for up
to 20 hours per month as requested to respond to requests for information
concerning matters, facts or events relating to the Company or any Company
entity about which you may be knowledgeable.

 

If you accept new employment or establish any other professional relationship
(e.g., a consulting relationship) for which you are compensated during the
applicable Income Continuation period or if you breach your remaining
obligations to the Company (e.g., your duty to protect confidential
information), Income Continuation payments will cease effective on your
acceptance or breach as described herein. As a condition to receiving Income
Continuation, you agree to inform Gap Inc. within five days of your acceptance
of new employment or other compensated relationship.

 

For purposes of this agreement, “cause” shall mean termination of your
employment based on a good faith determination by the CEO that your employment
be terminated for any of the following reasons: (1) indictment, conviction or
admission of any crime involving dishonesty or moral turpitude; (2)
participation in any act of fraud or malfeasance against Gap Inc.; (3)
intentional damage to any property of Gap Inc.; (4) breach of any provision of
this agreement or Gap Inc.’s Code of Business Conduct; (5) use of alcohol or
drugs which interferes with the performance of your duties under this agreement
or which compromises the integrity and reputation of Gap Inc., its employees or
products; or (6) absence from employment, other than a result of disability, for
any reason for a period of more that four weeks without prior consent by the
Board.

 

If you voluntarily resign your employment with Gap, Inc. at any time or your
employment is terminated for cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits, damages, awards
or compensation other than as provided in this offer.

 

Tax Withholding.    You acknowledge and agree that all payments made pursuant to
this agreement shall be subject to withholding of all applicable taxes.



--------------------------------------------------------------------------------

 

Proprietary Information or Trade Secrets of Others.    You represent and warrant
to us that: 1) you do not have any other agreements, relationships or
commitments to any other person or entity that conflict with accepting this
offer or performing your obligations as outlined herein; and 2) prior to your
first day of employment with Gap Inc. you will return all property and
confidential information belonging to all prior employers; and 3) you will not
disclose to us, or use, or persuade any other Gap Inc. employee to use, any
proprietary information or trade secrets of another person or entity.

 

Abide by Company Policies.    You agree to abide by and comply with all
applicable Gap Inc. policies including, but not limited to, those contained in
the Code of Business Conduct.

 

Confidentiality and Non-Solicitation.    You agree to execute and abide by the
attached Confidentiality and Non-Solicitation Agreement during and after your
employment with Gap Inc.

 

Start Date and Orientation.    Your first day with the company will be mutually
agreed upon. On your first day, Katie Rosson, Senior Vice President, Human
Resources will greet you. Please bring identification and proof of authorization
to work in the U.S. (i.e., your driver’s license and Social Security card, or a
U.S. passport). If you have questions about documentation, contact Katie Rosson
at (650) 952-4400.

 

Other Provisions.    Please read the following, which will help you to
understand the terms of your employment. By reviewing and signing this letter,
you understand that this letter and your acceptance of our offer of employment
do not constitute an employment contract with the Company and your employment is
at will. This means that you do not have a contract of employment for any
particular duration or limiting the grounds for your termination in any way or
precluding Gap Inc. from revoking this offer of employment at any time. You are
free to resign at any time. Similarly, the Company is free to terminate your
employment at any time for any reason. The only time your at-will status could
be changed is if you were to enter into an express written contract with the
Company, which contains the words, “this is an express contract of employment”,
and which is signed by an officer of the Company.

 

The above language contains our entire agreement about your employment at Gap
Inc. and there are no oral or side agreements of any kind. In the event that
there is any dispute over the terms, enforcement or obligations under this
agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys fees and/or costs incurred to enforce the agreement.

 

Please review your agreement (which incorporates the Confidentiality and
Non-Solicitation Agreement attached), sign one of the enclosed originals and
return the entire letter and agreement to Katie Rosson at Gap Inc.    You may
keep the other original for your personal records. This offer is valid only
until February 28, 2003 and may be withdrawn before your start date.

 

Eva, it is our pleasure to extend this offer. We look forward to working with
you.

 

Very truly yours,

       

Gap Inc.

           

/s/    PAUL PRESSLER

--------------------------------------------------------------------------------

           

Paul Pressler

Chief Executive Officer

           

 

 

Confirmed this 25th day of February, 2003

       

/s/    EVA SAGE GAVIN

--------------------------------------------------------------------------------

     

[Omitted]

--------------------------------------------------------------------------------

Eva Sage Gavin

     

Social Security #



--------------------------------------------------------------------------------

 

CONFIDENTIALITY & NON-SOLICITATION AGREEMENT

 

Eva Sage-Gavin (“Employee”) acknowledges that the services she will perform for
Gap Inc. are unique and extraordinary and that she will be in a relationship of
confidence and trust with Gap Inc. As a result, during her employment with Gap
Inc. she will acquire “Confidential Information” that is (1) owned or controlled
by Gap Inc., (2) in the possession of Gap Inc. and belonging to third parties,
and/or (3) conceived, originated, discovered or developed in whole or in part by
Employee. Confidential Information includes trade secrets and other confidential
or proprietary business, technical, strategic, marketing, legal, personnel or
financial information, whether or not Employee’s work product, in written,
graphic, oral or other tangible or intangible forms, including, but not limited
to strategic plans, specifications, records, data, computer programs, drawings,
diagrams, models, employee, vendor or customer names or lists, business or
marketing plans, studies, analyses, projections and reports, communications by
or to attorneys (including attorney client privileged communications), memoranda
and other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes. Any information that
is not readily available to the public shall be considered to be a trade secret
and confidential and proprietary.

 

Employee agrees that she will keep the Confidential Information in strictest
confidence and trust, and will not, without the prior written consent of Gap’s
General Counsel, directly or indirectly use or disclose to any person or entity
any Confidential Information, during or after Employee’s employment, except as
is necessary in the ordinary course of performing Employee’s duties while
employed by Gap Inc.

 

Employee also agrees that in the event of her employment termination for any
reason, she will immediately deliver to Gap Inc. all company property, including
all documents, materials or property of any description, or any reproduction of
such materials, containing or pertaining to any Confidential Information.

 

Additionally, Employee agrees that so long as she is employed by Gap, and for a
period of one year thereafter, Employee will not, directly or indirectly, on
behalf of Employee, any other person or entity, solicit, call upon, recruit, or
attempt to solicit any of Gap’s employees, consultants, customers, or vendors.
Employee further agrees that she will not directly or indirectly, on behalf of
Employee, any other person or entity, interfere or attempt to interfere with
Gap’s relationship with any person who at any time was an employee, consultant,
customer or vendor or otherwise has or had a business relationship with Gap.

 

ACKNOWLEDGED AND AGREED TO THIS 25TH DAY OF FEBRUARY, 2003.

 

 

/s/    EVA SAGE GAVIN

--------------------------------------------------------------------------------

Eva Sage Gavin